Citation Nr: 0126767	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  01-01 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Eligibility for Department of Veterans Affairs (VA) 
Dependency and Indemnity Compensation (DIC) benefits based on 
the appellant's son's alleged status as the helpless child of 
a veteran.



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel




INTRODUCTION

The veteran had recognized service from September 1941 to 
August 1942 and from April 1945 to May 1946.  He was a 
prisoner of war of the Japanese from April 1942 to August 
1942.  He died in March 1976.  The appellant is the veteran's 
surviving spouse.  She filed a claim on behalf of C.A. who is 
a surviving child of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines which denied the appellant's claim of entitlement 
to DIC for C.A. based on his permanent incapacity for self-
support.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.

2.  C.A. is the surviving son of the veteran and attained the 
age of 18 years on November [redacted], 1978.

3.  It is not shown that at the time of his 18th birthday 
C.A. was permanently incapable of self-support.


CONCLUSION OF LAW

The criteria for establishing entitlement to VA benefits 
based on C.A. being the helpless child of the veteran are not 
met.  38 U.S.C.A. §§ 101(4)(a), 1310, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.57, 3.102, 3.159, 3.356 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  VA has 
recently issued final regulations to implement these 
statutory changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Hence, it applies in the instant case.  In February 2001, the 
RO reviewed the case in light of the VCAA provisions.  
Correspondence to the appellant at the time informed her of 
the review, of what was needed to establish entitlement to 
the benefit sought, and of the reasons the requirements were 
not met in the instant case.

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  
Here, the appellant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of the claim.  Furthermore, a 
medical opinion is not necessary.  The present state of the 
appellant's son is not an issue.  See 66 Fed. Reg. at 45,631 
(to be codified at 38 C.F.R. § 3.159(c)(4)).

Although the regulations implementing the VCAA have been 
published in the interim since the RO last reviewed the case, 
the RO has complied with, or gone beyond, the mandates of the 
VCAA and its implementing regulations.  The Board finds that 
it is not prejudicial to the appellant to proceed with 
appellate review based on the current record.  See Bernard v. 
Brown, 4 Vet. App. 384 (1994).  In the circumstances of this 
case, a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

Criteria

DIC benefits are available to only certain survivors of 
deceased veterans.  38 U.S.C.A. § 1310.  With certain 
exceptions, children of a veteran do not qualify as legally 
valid claimants for DIC benefits after they have attained the 
age of 18.  See 38 U.S.C.A. § 101(4)(a)(i).

One of the principal exceptions to the 18 year age limit for 
an eligible "child" of a veteran, the only one that is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran, "who, at the date 
of attaining the age of eighteen years" was permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. § 101(4)(a)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating criteria applicable to disabled veterans are not 
controlling in this case.  38 C.F.R. § 3.356(a); see also 
Bledsoe v. Derwinski, 1 Vet. App. 32, 33-4 (1990).  Principal 
factors for consideration are:

(1) The fact that a claimant is earning his own support 
is prima facie evidence that he or she is not incapable 
of self-support.  Incapacity for self-support will not 
be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or 
her reasonable support.

(2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date 
of attaining the age of 18 years may be so held at a 
later date even though there may have been a short 
intervening period or periods when his or her condition 
was such that he or she was employed, provided the cause 
of incapacity is the same as that upon which the 
original determination was made and there were no 
intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or 
terminated after a short period by reason of disability, 
should not be considered as rebutting permanent 
incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a 
child prior or subsequent to the delimiting age may or 
may not be a normal situation, depending on the 
educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, 
and the like.  In these cases where the extent and 
nature of disability raises some doubt as to whether 
they would render the average person incapable of self-
support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home 
and community are equivalent to the activities of 
employment of any nature within the physical or mental 
capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of 
the child either prior to the delimiting age or 
thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it 
was due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or 
friends.
(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon 
sympathetic or charitable considerations and which 
involved no actual or substantial rendition of services.  
38 C.F.R. § 3.356.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

Factual Background and Analysis

The appellant is in receipt of DIC benefits as the surviving 
spouse of the veteran, who was found to have died due to a 
service-connected disorder.  DIC is payable to the surviving 
spouse and children of a deceased veteran.  
38 U.S.C.A. § 1310.  The appellant, as the veteran's 
surviving spouse, and guardian of C.A. now claims entitlement 
to DIC benefits on behalf of C.A. as a surviving helpless 
child of the veteran.

C.A. was born in November 1960.  Evidence submitted by the 
appellant includes her own statements essentially to the 
effect that C.A. was involved in an accident at age 7, has 
been disabled since that time, and has not attended school, 
been employed, or married.  Signed affidavits of C.A.C. and 
W.R.L. indicate C.A. had an accident before age 18, and now 
is disabled and unable to work.  A medical certificate from 
R. D. D., M.D., states that C.A. was examined and treated for 
post-traumatic seizure disorder and mental retardation since 
1996.  

To the extent that the statements of the appellant, C.A.C., 
and W.R.L. can be construed as asserting that he was 
incapable of self-support when, or before, he attained the 
age of 18, they are of no probative value.  There is no 
indication that, as laypersons, they have the medical 
expertise to determine whether the appellant was permanently 
incapacitated during his childhood as a result of illness or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Laypersons are competent to describe what they 
observed; that a person at or before the age of 18 has 
disability rendering such person permanently incapable of 
self-support is a medical finding, requiring a medical 
opinion.  The appellant has been advised on more than one 
occasion that to establish entitlement to the benefit she 
seeks in this appeal there must be medical evidence of C.A.'s 
incapacitating disability prior to age 18.  She has neither 
presented, nor identified any such evidence.

As reported above, the appellant has presented a certificate 
from a physician attesting that since 1996 he has been seeing 
C.A. for post traumatic seizure disorder and mental 
retardation.  The reported starting time of the 
treatment/visits was at a time when C.A. was thirty-six years 
old, a fact that is not material to the issue presented here.  

The evidence does not support the appellant's claim.  Hence, 
it must be denied.  


ORDER

Th claim for DIC benefits based on C.A.'s status as a 
helpless child of the veteran is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

